Citation Nr: 1819118	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  09-42 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  From November 13, 2014, entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease.

2.  For the period prior to November 13, 2014, entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.   

The Veteran's September 2009 VA Form 9 indicates that he does not want a BVA hearing for the claims currently on appeal.  By correspondence received January 2015, the Veteran further indicates that he wishes to withdraw his request for a local hearing regarding his claim for an increased rating for depression, an issue that is not currently before the Board.  

In April 2017, the Board denied the Veteran's claims.  The Veteran appealed that decision.  In October 2017, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand the Veteran's claims.  

The issue of entitlement to an initial rating in excess of 10 percent from July 12, 2007, to November 13, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

By correspondence dated January 2018 and prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal as to entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease from November 13, 2014.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease from November 13, 2014, have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

By correspondence dated January 2018, the Veteran stated that he wished to withdraw his claim of entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease from November 13, 2014.  The Board finds that VA has received a written statement in which the Veteran clearly articulates an intent to withdraw this claim from appellate status.  This statement was received by VA prior to the issuance of a final decision as to these issues.  Hence, with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the denial of the claim of entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease from November 13, 2014, is dismissed.


REMAND

In October 2017, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand the Veteran's claims.  There are two bases for the joint motion to remand.  First, that the Board incorrectly stated that the Veteran did not report flare-ups during the January 2010 VA examination.  Second, that the Board should address whether the November 2014 VA examiner's opinion was appropriate under Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

In the present case, the November 2014 examiner states that she cannot opine as to additional functional loss during a flare-up without resort to mere speculation.  This opinion is inadequate under Sharp, in that the examiner does not report any attempts elicit lay statements from the Veteran regarding symptoms associated with flare-ups.

In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  As such, the Board finds that new VA examination should be provided addressing the Veteran's additional functional loss during a flare-up for his lumbar spine degenerative disc disease for the period prior to November 13, 2014.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from May 9, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected lumbar spine degenerative disc disease for the period prior to November 13, 2014.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time for the period prior to November 13, 2014.  

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


